Citation Nr: 0104074	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-03 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased rating for right knee chronic 
synovitis, currently evaluated 10 percent disabling.

3.  Evaluation of duodenitis, currently evaluated 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from January 1985 to 
July 1993.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the appellant filed a timely notice of 
disagreement with the RO's denial of entitlement to service 
connection for a bilateral elbow disability and the RO's 
award of an effective date of April 2, 1996, for service 
connection for duodenitis.  Statement of the Case was issued 
as to both issues in July 1999.  In August 1999, the 
appellant withdrew, in writing, the appeal of these two 
issues.  38 C.F.R. § 20.204 (2000).  Therefore, these matter 
are not before the Board.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).

The issue of entitlement to service connection for depression 
is being remanded and is addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  The appellant's right knee chronic synovitis is primarily 
manifested by degenerative joint disease, with pain and 
limitation of motion to a noncompensable degree, and mild 
instability.  

2.  The appellant's duodenitis is manifested by episodes of 
epigastric pain, heartburn, nausea, pyrosis, gastric 
distention, and diarrhea, which are equivalent to not more 
than mild duodenal ulcer, and without anemia, weight loss, or 
recurrent incapacitating episodes or episodes of severe 
symptoms averaging 10 days.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent under 
Diagnostic Code 5010 for right knee chronic synovitis are not 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2000).

2.  The criteria for a separate 10 percent rating, and no 
higher, under Diagnostic Code 5257 for right knee chronic 
synovitis are met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5257 (2000).

3.  The criteria for a 10 percent rating, and no higher, for 
duodenitis have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right knee.

The appellant's service medical records indicate that he 
received treatment for problems with the right knee, to 
include pain, swelling, locking, and crepitation.  In March 
1993, he underwent an arthroscopy with a partial synovectomy 
and resection of medial synovial plica.  The operative 
diagnosis was lateral femoral chondral defect healing, medial 
synovial plica and reactive synovitis.  

The post-service medical records indicate that the appellant 
has been repeatedly seen and treated for his right knee 
condition.  His treatment records indicate that the severity 
of the right knee condition has been varied (e.g., from full 
active range of motion, to some limitation in motion, or from 
no instability, to slight instability, to severe 
instability).  

VA examination in October 1993 indicates that the appellant 
had full active range of motion, mild crepitance, adequate 
muscle strength, and no instability.  He had tenderness over 
the lateral synovial area.  The pain was also elicited in 
this area with internal rotation of the tibia on compression 
and distraction test.  X-rays showed no significant osseous 
or articular abnormalities.  VA examination in November 1994 
indicates that x-rays of the right knee taken in January 1994 
showed degenerative joint disease.  An MRI of the right knee 
conducted in October 1994 showed knee effusion and posterior 
horn of both menisci with linear hyperintensity that did not 
extend to articular surface and did not fulfill the criteria 
of a tear.  Examination of the right knee showed severe 
mediolateral instability of the right knee joint upon stress 
valgus and varus.  There was no anterior or posterior 
instability of the right knee joint with a negative anterior 
drawer test and a negative posterior drawer test.  There was 
severe crepitus.  There was muscular atrophy on the right 
thigh.  He had full range of motion of the right knee. 

By means of a March 1994 rating decision, the appellant was 
awarded service connection and a 10 percent rating for right 
knee chronic synovitis.  Subsequent rating decisions in March 
and June 1996 and April 1997, confirmed and continued the 10 
percent rating.  The appellant has appealed the April 1997 
rating decision.  

VA examination in October 1996 notes that in October 1995, at 
the VA hospital, the appellant had a right knee arthroscopy 
with synovial plica resection and found with a lateral tibial 
plateau chondromalacia patella grade II.  He referred pain 
around the right knee patellar area associated with locking 
of the right knee which he described as noise sounds upon 
moving the knee.  The pain worsened upon standing for a long 
time or bending forward.  Objective findings showed no 
swelling or deformities of the right knee.  There was mild 
mediolateral instability of the right knee upon stress valgus 
and varus.  He had mild anterior instability with a mildly 
positive anterior drawer test.  He had tenderness to 
palpation on the infrapatellar bursa.  There was a 2 cm 
muscle atrophy of the right thigh.  He had a normal muscle 
strength in all muscles of the right knee.  He had a negative 
posterior drawer test and McMurray sign.  He had full and 
complete range of motion.  

Current medical records indicate that the appellant continues 
to receive treatment, to include physical therapy, for his 
knee condition.  Physical therapy reports note complaints of 
severe pain and tenderness, loss of strength, muscle atrophy, 
instability, limping from the right lower extremity and 
utilizing a cane to help with ambulation.  Medical evaluation 
dated in June 1997 indicates that he complained of inability 
to walk, play basketball, or softball.  His pain was 
increased when sitting for prolonged periods.  He utilized a 
cane.  Examination showed right knee flexion to 99 degrees 
and right knee extension to 7 degrees.  Muscular strength 
test showed knee flexion and extension was 4/5 on the right. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's right knee disability has been rated by the 
RO utilizing Diagnostic Code 5010.  Diagnostic Code 5010 
directs that arthritis due to trauma and evidenced by x-ray 
is to be rated as degenerative arthritis, under Diagnostic 
Code 5003.  The Schedule directs that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5260, 5261).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 

In this case, VA examination report dated in November 1994 
reports that x-rays taken in  January 1994 show that the 
appellant had degenerative joint disease of the right knee.  
Medical findings indicate that the range of motion of the 
right knee varies from full range of motion to some 
limitation of motion, but not to a compensable degree under 
Diagnostic Codes 5260 and 5261 (e.g., range of motion in June 
1997 showed extension limited to 7 degrees, and flexion 
limited to 99 degrees).  A compensable rating for limitation 
of flexion under Diagnostic Code 5260 requires limitation to 
45 degrees, which is not shown or approximated in this case.  
A compensable rating for limitation of extension under DC 
5261 requires limitation to 10 degrees, which is also not 
shown or approximated in this case.  Thus, the RO has 
appropriately rated the appellant's disability under 
Diagnostic Code 5010; a 10 percent rating for the 
degenerative arthritis of the right knee, established by x-
ray findings, is appropriate in this case.      

As for other diagnostic codes utilized in evaluating 
disorders of the knees, the Board finds that the required 
manifestations for evaluation under Diagnostic Code 5256 
(knee, ankylosis), Diagnostic Code 5258 (cartilage, 
dislocated, semilunar), Diagnostic Code 5259 (cartilage, 
removal, semilunar, symptomatic), Diagnostic Code 5262 (tibia 
and fibula, impairment of), and Diagnostic Code 5263 (genu 
recurvatum) are not applicable.  The presence of ankylosis of 
the right knee, dislocation or removal of semilunar 
cartilage, impairment of the tibia or fibula, or genu 
recurvatum has not been demonstrated. Although the veteran 
has reported that he experiences locking, the medical records 
do not confirm the existence of locking of the knee.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (July 1, 1997), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  Thus, the Board will consider whether 
separate ratings should be assigned for the various 
manifestations of the service-connected right knee 
disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment, involving recurrent subluxation or lateral 
instability, provides a basis for the assignment of ratings 
of 30 percent when severe, 20 percent when moderate, and 10 
percent when slight.  In evaluating the appellant's 
condition, the Board considers all of the applicable 
regulations, including consideration of the limitation of 
function imposed by pain.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 
4.40 allows for VA to take functional loss into consideration 
when rating a disability of the musculoskeletal system, due 
to the inability to perform the normal working movements of 
the body with the normal excursion, strength, speed, 
coordination and endurance.  This loss may be due to any of a 
number of factors, such as absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.  The pertinent provisions of 38 C.F.R. § 4.45 direct 
consideration of joint disability due to less movement of the 
joint than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination or impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity or atrophy of disuse.  This 
criteria also considers instability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing.

In addition to the current 10 percent rating under Diagnostic 
Code 5010, which is supported by pain and limitation of 
motion, albeit not to a compensable degree under Diagnostic 
Codes 5260 and 5261, the evidence supports the assignment of 
a separate rating of 10 percent, and no higher, for mild 
instability of the knee under Diagnostic Code 5257.  VA 
examination in October 1996 indicates that he had mild 
mediolateral instability of the right knee upon stress valgus 
and varus, and mild anterior instability with a mildly 
positive anterior drawer test.  Other clinical records and VA 
examinations have also reported slight instability.  The 
Board acknowledges that severe instability was described in 
1994; however, the current medical records, which cover the 
period with which the present disability evaluation is 
concerned, do not describe instability to such a degree.  

II.  Duodenitis.

An April 1997 rating decision awarded service connection and 
assigned a noncompensable rating for duodenitis as secondary 
to the service-connected right leg condition, effective from 
April 1996.  The appellant has appealed the noncompensable 
rating assigned by the RO.  

The medical evidence of record includes an outpatient 
treatment note, dated in August 1994, that indicates that the 
appellant was to continue with NSAD for his right knee 
condition and Maalox for his heartburn.  Also in August 1994, 
he had an endoscopy that diagnosed erosive gastritis and rule 
out NSAD induced nonerosive duodenitis.

A report of an October 1996 VA stomach examination indicates 
that the appellant reported having had epigastric burning 
pain since service.  He was given Motrin for his orthopedic 
condition, resulting in worsening of gastrointestinal 
distress; however, there had never been any bleeding 
episodes.  He still used Motrin for his knee condition.  To 
compensate for the burning epigastric pain, he used Zantac 
and other H2 blockers along with several antacids.  
Examination of the abdomen showed tenderness in the 
epigastrium.  There was no rebound or visceromegaly.  There 
were no masses palpable.  He had normal peristalsis and 
stool.  His weight had been 210 pounds for the past year.  He 
was not anemic, and did not have periodic vomiting, melena, 
or recurrent hematemesis.  The area of the pain was mostly 
epigastric and the pain was mostly on a daily basis.  The 
diagnosis was NSAD induced gastroduodenitis.   

A March 1999 VA stomach examination report indicates that the 
appellant reported that, in 1993, he began having heartburn, 
nausea, and pyrosis, for which he received Zantac and 
antacids in service.  He continued with the same symptoms 
after service and had an upper endoscopy at VA that, 
according to the appellant, showed 5 duodenal ulcers.  He 
continued to have epigastric pain, heartburn, nausea, 
pyrosis, and gastric distention 2 or 3 times per month, 
especially in the mornings, relieved with food.  He had 
diarrhea episodes 2 or 3 times per month.  He was on 
treatment with Zantac.  Vomiting, hematemesis, and melena 
were denied.  His weight was 212 pounds; he reported weight 
gain of 10 pounds in the recent past.  There were no signs of 
anemia.  Upper gastrointestinal series were normal.  The 
diagnosis was chronic duodenal ulcers.     

The appellant's duodenitis is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  Diagnostic Code 7305 provides for a 60 
percent rating for severe duodenal ulcers; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcers; less than 
severe but with impairment of health manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcers; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 10 percent rating is 
warranted for mild duodenal ulcers, with recurring symptoms 
once or twice yearly.  

The Board has considered the evidence of record and finds 
that the appellant's duodenitis more closely approximates the 
criteria for a 10 percent rating for mild duodenal ulcers.  
This is based on findings on VA examination in 1996, which 
noted daily epigastric pain for which he had to take 
medication, as well as March 1999 VA examination findings 
which noted that he reported having epigastric pain, 
heartburn, nausea, pyrosis, as well as gastric distention and 
diarrhea episodes 2 or 3 times per month.  The upper 
gastrointestinal series in March 1999, however, was normal.  
It is also noted that clinical records indicate that he has 
required treatment with Zantac and antacids.  The Board finds 
that these symptoms are equivalent to no more than mild 
duodenal ulcer; therefore, a rating of 10 percent, and no 
higher, is warranted under Diagnostic Code 7305.  

The Board does not find that a rating higher than 10 percent 
is warranted.  The medical evidence indicates that he does 
not have anemia or weight loss.  Neither does the medical 
evidence show, nor has the appellant reported, recurrent 
incapacitating episodes or severe symptoms averaging 10 days 
or more, or continuous moderate symptoms.  Thus, the criteria 
for a rating higher than 10 percent under Diagnostic Code 
7305 are not met.      

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

III. Extraschedular Consideration.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability, as discussed above.  In this 
case, however, the required manifestations were not 
demonstrated.  In addition, the Board notes that the 
appellant has not required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  The evidence of record 
indicates that he had an arthroscopy of the knee in 1995.  No 
additional hospitalizations for the right knee condition or 
duodenitis are shown.  While he has required frequent therapy 
for his right knee condition, it has not been shown that such 
treatment so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
The record does not show that his right knee disability or 
duodenitis has prevented or hindered any attempts to obtain 
gainful employment.  The Board notes that the clinical 
records report that he works as an auto parts salesman.  For 
the reasons noted above, the Board concludes that the 
impairment resulting from the service connected disorders at 
issue are adequately compensated by the ratings now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted.


ORDER

A rating higher than 10 percent under Diagnostic Code 5010 
for right knee chronic synovitis is denied.

A separate rating of 10 percent under Diagnostic Code 5257 
for right knee chronic synovitis is granted, subject to the 
criteria which govern the payment of monetary awards.

A rating of 10 percent is granted for duodenitis, subject to 
the criteria which govern the payment of monetary awards.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issue of entitlement to service connection 
for depression is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


